SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 3) Volt Information Sciences, Inc. (Name of Issuer) Common Stock, par value $.10 per share (Title of Class of Securities) (CUSIP Number) Joseph Walsh, Esq. Troutman Sanders LLP 405 Lexington Avenue New York, New York 10174 212-704-6000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 12, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o * The filing of this Amendment No.3 is not required pursuant to Rule 13d-2(a). It is being filed merely to update the beneficial ownership of the reporting person. CUSIP No. 928703107 Page 2of5 1.Names of Reporting Persons.
